

THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE
SECURITIES LAWS. THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF
THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS WARRANT UNDER SAID ACT
AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO FRESH HEALTHY VENDING INTERNATIONAL, INC. THAT SUCH REGISTRATION
IS NOT REQUIRED.
Right to Purchase up to 150,000 Shares of Common Stock of
Fresh Healthy Vending International, Inc.
(subject to adjustment as provided herein)
COMMON STOCK PURCHASE WARRANT
 
No. GEM-01
Issue Date:  March 13, 2015

FRESH HEALTHY VENDING INTERNATIONAL, INC., a corporation organized under the
laws of Nevada (the "Company"), hereby certifies that, for value received,
GEMINI MASTER FUND, LTD., or assigns (the "Holder"), is entitled, subject to the
terms set forth below, to purchase from the Company (as defined herein) from and
after the Issue Date of this Warrant and at any time, up to 150,000 fully paid
and nonassessable shares of Common Stock (as hereinafter defined), par value of
$0.001 per share, at the applicable Exercise Price per share (as defined
below).  The number and character of such shares of Common Stock and the
applicable Exercise Price per share are subject to adjustment as provided
herein.
This Warrant has been issued pursuant to the terms of that certain Securities
Purchase Agreement, dated as of March 13, 2015 (the "Purchase Agreement"), by
and among the Company and Purchaser party thereto, including the Holder. 
Capitalized terms not defined herein shall have the meanings given to them in
the Purchase Agreement.  As used herein the following terms, unless the context
otherwise requires, have the following respective meanings:
(a)            "Aggregate Exercise Price" means an amount equal to the product
of (i) the number of shares of Common Stock in respect of which this Warrant is
being exercised pursuant to Section 2 hereof, multiplied by (ii) the
then-current Exercise Price.
(b)            "Business Day" means any day, except a Saturday, Sunday or legal
holiday, on which banking institutions in the city of California, California are
authorized or obligated by law or executive order to close.
(c)            The term "Company" shall mean Fresh Healthy Vending
International, Inc. and any person or entity which shall succeed, or assume the
obligations of, Fresh Healthy Vending International, Inc. hereunder.
Page 1 of 17

--------------------------------------------------------------------------------

(d)            The term "Common Stock" shall mean (i) the Company's common
shares, $0.001 par value per share; and (ii) any other securities into which or
for which any of the securities described in the preceding clause (i) may be
converted or exchanged pursuant to a plan of recapitalization, reorganization,
merger, sale of assets or otherwise.
(e)            The term "Exercise Price" shall mean $0.60 per share, subject to
adjustments as provided herein.
(f)            The term "Other Securities" shall mean any stock (other than
Common Stock) and other securities of the Company or any other person (corporate
or otherwise) which the holder of the Warrant at any time shall be entitled to
receive, or shall have received, on the exercise of the Warrant, in lieu of or
in addition to Common Stock, or which at any time shall be issuable or shall
have been issued in exchange for or in replacement of Common Stock or Other
Securities pursuant to Section 4 or otherwise.
(g)            "Trading Day" means a day on which the principal Trading Market
is open for trading.
(h)            "Trading Market" means any of the following markets or exchanges
on which the Common Stock is listed or quoted for trading on the date in
question: the NYSE MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the
Nasdaq Global Select Market, the New York Stock Exchange, the OTC Bulletin Board
or the OTC Markets (or any successors to any of the foregoing).
(i)            "VWAP" means, for any date, the price determined by the first of
the following clauses that applies: (a) if the Common Stock is then listed or
quoted on a Trading Market, the daily volume weighted average price of the
Common Stock for such date (or the nearest preceding date) on the Trading Market
on which the Common Stock is then listed or quoted as reported by Bloomberg L.P.
(based on a Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New
York City time)), (b)  if the OTC Bulletin Board is not a Trading Market, the
volume weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board, (c) if the Common Stock is not then
listed or quoted for trading on the OTC Bulletin Board and if prices for the
Common Stock are then reported in the "Pink Sheets" published by Pink OTC
Markets, Inc. (or a similar organization or agency succeeding to its functions
of reporting prices), the most recent bid price per share of the Common Stock so
reported, or (d) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Holders of a majority in interest of the Warrants then outstanding and
reasonably acceptable to the Company, the fees and expenses of which shall be
paid by the Company.

(j)            "Exempt Issuance" means the issuance of (a) shares of Common
Stock or options to employees, officers or directors of the Company approved by
a majority of the non-employee members of the Board of Directors or a majority
of the members of a committee of non-employee directors established for such
purpose, (b) securities upon the exercise or exchange of or conversion of any
Securities issued hereunder and/or other securities exercisable or exchangeable
for or convertible into shares of Common Stock issued and outstanding on the
date of this Agreement, provided that such securities have not been amended
since the date of this Agreement to increase the number of such securities or to
decrease the exercise price, exchange price or conversion price of such
securities, (c) securities issued pursuant to a merger, consolidation,
acquisition or similar business combination approved by a majority of the
disinterested directors of the Company, (d) securities issued pursuant to any
equipment loan or leasing arrangement, real property leasing arrangement or debt
financing from a bank or similar financial institution approved by a majority of
the disinterested directors of the Company, (e) securities issued pursuant to
collaboration agreements, development, distribution, marketing, technology or
other similar agreements, licenses or strategic partnerships approved by a
majority of the disinterested directors of the Company whose primary purpose is
not capital raising, (f) securities issued in connection with a registered
public offering or pursuant to an effective registration statement, (g)
securities issued or issuable pursuant to any settlement approved by a majority
of the disinterested directors of the Company, and (h) securities with respect
to which the Majority Holders have waived their applicable anti-dilution rights
(i) securities issued at an effective price per share equal to, or greater than,
$0.47 per share.
Page 2 of 17

--------------------------------------------------------------------------------

1.            Term of Warrant.  Subject to the terms and conditions hereof, at
any time or from time to time after the date hereof and prior to 5:00 p.m.,
California time, on the seventh (7th) anniversary of the date hereof or, if such
day is not a Business Day, on the next preceding Business Day (the "Exercise
Period") the Holder of this Warrant may exercise this Warrant in whole or in
part, of the Common Stock purchasable upon exercise hereof (subject to
adjustment as provided herein).
2.            Exercise of Warrant.
2.1            Number of Shares Issuable upon Exercise.  From and after the date
hereof, the Holder shall be entitled to receive, upon exercise of this Warrant
in whole or in part, upon surrender of this Warrant to the Company at its
principal executive office (or an indemnification undertaking with respect to
this Warrant in the case of loss, theft, or destruction), or by delivery of an
original or fax copy of an exercise notice in the form attached hereto as
Exhibit A (the "Exercise Notice"), duly completed, and payment to the Company of
the Aggregate Exercise Price, the Holder shall be entitled to receive, shares of
Common Stock of the Company, subject to adjustment pursuant to Section 5.
2.2            Fair Market Value.  For purposes hereof, the "Fair Market Value"
of a share of Common Stock as of a particular date (the "Determination Date")
shall mean:
(a)            If the Company's Common Stock is traded on the NYSE MKT or
another national exchange, then the closing or last sale price, respectively,
reported for the last Business Day immediately preceding the Determination Date.
(b)            If the Company's Common Stock is not traded on the NYSE MKT or
another national exchange but is traded on the Over The Counter Bulletin Board
operated by FINRA or the OTC Markets, then the mean of the average of the
closing bid and asked prices reported for the last Business Day immediately
preceding the Determination Date.
(c)            Except as provided in clause (d) below, if the Company's Common
Stock is not publicly traded, then as the Holder and the Board of Directors of
the Company jointly agree or in the absence of agreement by arbitration in
accordance with the rules then in effect of the American Arbitration
Association, before a single arbitrator to be chosen from a panel of persons
qualified by education and training to pass on the matter to be decided.
Page 3 of 17

--------------------------------------------------------------------------------

(d)            If the Determination Date is the date of a liquidation,
dissolution or winding up, or any event deemed to be a liquidation, dissolution
or winding up pursuant to the Company's charter, then all amounts to be payable
per share to holders of the Common Stock pursuant to the charter in the event of
such liquidation, dissolution or winding up, plus all other amounts to be
payable per share in respect of the Common Stock in liquidation under the
charter, assuming for the purposes of this clause (d) that all of the shares of
Common Stock then issuable upon exercise of the Warrant are outstanding at the
Determination Date.
2.3            Company Acknowledgment.  The Company will, at the time of the
exercise of this Warrant, upon the request of the Holder acknowledge in writing
its continuing obligation to afford to such Holder any rights to which such
Holder shall continue to be entitled after such exercise in accordance with the
provisions of this Warrant.  If the Holder shall fail to make any such request,
such failure shall not affect the continuing obligation of the Company to afford
to such Holder any such rights.
2.4            Trustee for Warrant Holders.  In the event that a bank or trust
company shall have been appointed as trustee for the holders of this Warrant
pursuant to Subsection 3.2, such bank or trust company shall have all the powers
and duties of a warrant agent (as hereinafter described) and shall accept, in
its own name for the account of the Company or such successor person as may be
entitled thereto, all amounts otherwise payable to the Company or such
successor, as the case may be, on exercise of this Warrant pursuant to this
Section 1.
3.            Procedure for Exercise.
3.1            Delivery of Stock Certificates, Etc., on Exercise.  The Company
agrees that the shares of Common Stock purchased upon exercise of this Warrant
shall be deemed to be issued to the Holder as the record owner of such shares as
of the close of business on the date on which this Warrant shall have been
surrendered and payment made for such shares in accordance herewith ("Issue
Date").  Not later than seven (7) Trading Days after such date (the "Share
Delivery Date"), the Company shall deliver, or cause to be delivered, to the
holder a certificate or certificates representing the shares of Common Stock
purchased upon exercise of this Warrant which, on or after the six month
anniversary of the Issue Date, provided the Holder is not an Affiliate, shall be
free of restrictive legends and trading restrictions (other than those which may
then be required by the Purchase Agreement) representing the number of shares of
Common Stock purchased upon exercise of this Warrant. On or after the six month
anniversary of the Issue Date, provided the Holder is not an Affiliate, the
Company shall use its best efforts to deliver any certificate or certificates
required to be delivered by the Company under this Section 3.1 electronically
through the Depository Trust Company or another established clearing corporation
performing similar functions.
3.2            Failure to Deliver Certificates.  If, in the case of any Exercise
Notice, such certificate or certificates are not delivered to or as directed by
the applicable holder by the Share Delivery Date, the holder shall be entitled
to elect by written notice to the Company at any time on or before its receipt
of such certificate or certificates, to rescind such Exercise Notice, in which
event the Company shall promptly return to the holder any original Warrant
delivered to the Company and the holder shall promptly return to the Company the
Common Stock certificates issued to such holder pursuant to the rescinded
Exercise Notice.
Page 4 of 17

--------------------------------------------------------------------------------

3.3            Obligation Absolute; Partial Liquidated Damages.  The Company's
obligations to issue and deliver the shares of Common Stock purchased upon
exercise of this Warrant upon  in accordance with the terms hereof are absolute
and unconditional, irrespective of any action or inaction by the holder to
enforce the same, any waiver or consent with respect to any provision hereof,
the recovery of any judgment against any person or any action to enforce the
same, or any setoff, counterclaim, recoupment, limitation or termination, or any
breach or alleged breach by the holder or any other person of any obligation to
the Company or any violation or alleged violation of law by the holder or any
other person, and irrespective of any other circumstance which might otherwise
limit such obligation of the Company to the Holder in connection with the
issuance of such shares of Common Stock purchased upon exercise of this Warrant;
provided, however, that such delivery shall not operate as a waiver by the
Company of any such action the Company may have against the holder.  In the
event the holder of this Warrant shall elect to exercise any or all portion
hereof, the Company may not refuse exercise based on any claim that the holder
or anyone associated or affiliated with the holder has been engaged in any
violation of law, agreement or for any other reason, unless an injunction from a
court, on notice to holder, restraining and or enjoining exercise of all or part
of this Warrant shall have been sought and obtained, and the Company posts a
surety bond for the benefit of the holder in the amount of 150% of the value of
the shares of Common Stock to be purchased upon exercise of this Warrant, which
is subject to the injunction, which bond shall remain in effect until the
completion of arbitration/litigation of the underlying dispute and the proceeds
of which shall be payable to the holder to the extent it obtains judgment.  In
the absence of such injunction, the Company shall issue the shares of Common
Stock purchased upon exercise of this Warrant, upon a properly noticed
exercise.  Nothing herein shall limit a holder's right to pursue actual damages
for the Company's failure to deliver the shares of Common Stock purchased upon
exercise of this Warrant within the period specified herein and the holder shall
have the right to pursue all remedies available to it hereunder, at law or in
equity including, without limitation, a decree of specific performance and/or
injunctive relief.  The exercise of any such rights shall not prohibit the
holder from seeking to enforce damages pursuant to any other Section hereof or
under applicable law.
3.4            Compensation for Buy-In on Failure to Timely Deliver Certificates
Upon Exercise. In addition to any other rights available to the holder, if the
Company fails for any reason to deliver to the holder such certificate or
certificates by the Share Delivery Date pursuant to Section 3.1, and if after
such Share Delivery Date the holder is required by its brokerage firm to
purchase (in an open market transaction or otherwise), or the holder's brokerage
firm otherwise purchases, shares of Common Stock to deliver in satisfaction of a
sale by the holder of the shares of Common Stock purchased upon exercise of this
Warrant which the Holder was entitled to receive upon the exercise relating to
such Share Delivery Date (a "Buy-In"), then the Company shall (A) pay in cash to
the holder (in addition to any other remedies available to or elected by the
holder) the amount, if any, by which (x) the holder's total purchase price
(including any brokerage commissions) for the Common Stock so purchased exceeds
(y) the product of (1) the aggregate number of shares of Common Stock that the
Holder was entitled to receive from the exercise at issue multiplied by (2) the
actual sale price at which the sell order giving rise to such purchase
obligation was executed (including any brokerage commissions) and (B) at the
option of the holder, either reissue (if surrendered) this Warrant representing
that number of shares of Common Stock which it represented prior to such
exercise (in which case such exercise shall be deemed rescinded) or deliver to
the holder the number of shares of Common Stock that would have been issued if
the Company had timely complied with its delivery requirements under Section
3.1.  For example, if the holder purchases Common Stock having a total purchase
price of $11,000 to cover a Buy-In with respect to an attempted exercise of this
Warrant with respect to which the actual sale price of the shares of Common
Stock purchased upon exercise of this Warrant (including any brokerage
commissions) giving rise to such purchase obligation was a total of $10,000
under clause (A) of the immediately preceding sentence, the Company shall be
required to pay the holder $1,000.  The holder shall provide the Company written
notice indicating the amounts payable to the holder in respect of the Buy-In
and, upon request of the Company, evidence of the amount of such loss.  Nothing
herein shall limit a holder's right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company's
failure to timely deliver certificates representing shares of Common Stock upon
exercise of this Warrant as required pursuant to the terms hereof.
Page 5 of 17

--------------------------------------------------------------------------------

3.5            Holder's Exercise Limitations.  The Company shall not effect any
exercise of this Warrant, and a holder shall not have the right to exercise any
portion of this Warrant, to the extent that after giving effect to the exercise
set forth on the applicable Exercise Notice, the holder (together with the
holder's Affiliates, and any Persons acting as a group together with the holder
or any of the holder's Affiliates) would beneficially own in excess of the
Beneficial Ownership Limitation (as defined below).  For purposes of the
foregoing sentence, the number of shares of Common Stock beneficially owned by
the holder and its Affiliates shall include the number of shares of Common Stock
issuable upon exercise of this Warrant with respect to which such determination
is being made, but shall exclude the number of shares of Common Stock which are
issuable upon (i) exercise of the remaining, exercised portion of this Warrant
beneficially owned by the holder or any of its Affiliates and (ii) exercise or
conversion of the unexercised or unconverted portion of any other securities of
the Company subject to a limitation on conversion or exercise analogous to the
limitation contained herein (including, without limitation, any other Warrants
or the Debentures) beneficially owned by the holder or any of its Affiliates. 
Except as set forth in the preceding sentence, for purposes of this Section 3.5,
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder.  To the
extent that the limitation contained in this Section 3.5 applies, the
determination of whether this Warrant is convertible (in relation to other
securities owned by the holder together with any Affiliates) and of which
portion of this Warrant is exercisable shall be in the sole discretion of the
holder, and the submission of an Exercise Notice shall be deemed to be the
holder's determination of whether this Warrant may be exercised (in relation to
other securities owned by the holder together with any Affiliates) and which
principal amount of this Warrant is exercisable, in each case subject to the
Beneficial Ownership Limitation. To ensure compliance with this restriction, the
holder will be deemed to represent to the Company each time it delivers an
Exercise Notice that such Exercise Notice has not violated the restrictions set
forth in this paragraph and the Company shall have no obligation to verify or
confirm the accuracy of such determination.  In addition, a determination as to
any group status as contemplated above shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder.  For purposes of this Section 3.5, in determining the number of
outstanding shares of Common Stock, the holder may rely on the number of
outstanding shares of Common Stock as stated in the most recent of the
following: (i) the Company's most recent periodic or annual report filed with
the Commission, as the case may be, (ii) a more recent public announcement by
the Company, or (iii) a more recent written notice by the Company or the
Company's transfer agent setting forth the number of shares of Common Stock
outstanding.  Upon the written or oral request of a holder, the Company shall
within two Trading Days confirm orally and in writing to the holder the number
of shares of Common Stock then outstanding.  In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including this Warrant,
by the holder or its Affiliates since the date as of which such number of
outstanding shares of Common Stock was reported. The "Beneficial Ownership
Limitation" shall be 4.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon exercise of this Warrant held by the holder.  The holder,
upon not less than 61 days' prior notice to the Company, may increase or
decrease the Beneficial Ownership Limitation provisions of this Section 3.5. 
Any such increase or decrease will not be effective until the 61st day after
such notice is delivered to the Company.  The Beneficial Ownership Limitation
provisions of this paragraph shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this Section 3.5 to
correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation contained herein
or to make changes or supplements necessary or desirable to properly give effect
to such limitation. The limitations contained in this paragraph shall apply to a
successor holder of this Warrant.
Page 6 of 17

--------------------------------------------------------------------------------

3.6            Exercise.
(a)            Payment may be made in cash by wire transfer of immediately
available funds to an account designated in writing by the Company, or by
certified or official bank check payable to the order of the Company equal to
the Aggregate Exercise Price for the number of Common Shares specified in such
Exercise Notice (as such exercise number shall be adjusted to reflect any
adjustment in the total number of shares of Common Stock issuable to the Holder
per the terms of this Warrant) and the Holder shall thereupon be entitled to
receive the number of duly authorized, validly issued, fully-paid and
non-assessable shares of Common Stock (or Other Securities) determined as
provided herein.
(b)            Notwithstanding the provisions of subsection (a) above to the
contrary, if at the time the Holder exercises this Warrant either (i) in cash by
wire transfer of immediately available funds to an account designated in writing
by the Company or by certified or official bank check payable to the order of
the Company equal to the applicable Aggregate Exercise Price, (ii) by delivery
of this Warrant, or shares of Common Stock and/or Common Stock receivable upon
exercise of this Warrant in accordance with the formula set forth in subsection
(c) below, or (iii) by a combination of any of the foregoing methods, for the
number of Common Shares specified in such Exercise Notice (as such exercise
number shall be adjusted to reflect any adjustment in the total number of shares
of Common Stock issuable to the Holder per the terms of this Warrant) and the
Holder shall thereupon be entitled to receive the number of duly authorized,
validly issued, fully-paid and non-assessable shares of Common Stock (or Other
Securities) determined as provided herein.
(c)            In accordance with subsection (b) above, if the VWAP of one share
of Common Stock is greater than the Exercise Price (at the date of calculation
as set forth below), in lieu of exercising this Warrant for cash, the Holder may
elect to receive shares equal to the value (as determined below) of this Warrant
(or the portion thereof being exercised) by surrender of this Warrant at the
principal office of the Company together with the properly endorsed Exercise
Notice in which event the Company shall issue to the Holder a number of shares
of Common Stock computed using the following formula:
Page 7 of 17

--------------------------------------------------------------------------------

X= _Y(A-B)_
     A

Where X = the number of shares of Common Stock to be issued to the Holder

Y = the number of shares of Common Stock purchasable under this Warrant or, if
only a portion of this Warrant is being exercised, the portion of this Warrant
being exercised (at the date of such calculation)

A = the VWAP on the Trading Day immediately preceding the date on which Holder
elects to exercise this Warrant by means of a "cashless exercise," as set forth
in the applicable Notice of Exercise

B = the Exercise Price per share (as adjusted to the date of such calculation)

4.            Effect of Reorganization, Etc.; Adjustment of Exercise Price.
4.1            Reorganization, Consolidation, Merger, Etc.  In case at any time
or from time to time the Company shall (a) effect a reorganization, (b)
consolidate with or merge into any other person, or (c) transfer all or
substantially all of its properties or assets to any other person under any plan
or arrangement contemplating the dissolution of the Company, then, in each such
case, as a condition to the consummation of such a transaction, proper and
adequate provision shall be made by the Company whereby the Holder, on the
exercise hereof as provided in Section 1 at any time after the consummation of
such reorganization, consolidation or merger or the effective date of such
dissolution, as the case may be, upon closing date of any such reorganization,
consolidation, merger or sale or transfer of assets, shall receive, in lieu of
the Common Stock (or Other Securities) issuable on such exercise prior to such
consummation or such effective date, the stock and other securities and property
(including cash) to which such Holder would have been entitled upon such
consummation or in connection with such dissolution, as the case may be, if such
Holder had so exercised this Warrant, immediately prior thereto, all subject to
further adjustment thereafter as provided in Section 5.
4.2            Dissolution.  In the event of any dissolution of the Company
following the transfer of all or substantially all of its properties or assets,
the Company, concurrently with any distributions made to holders of its Common
Stock, shall at its expense deliver or cause to be delivered to the Holder the
stock and other securities and property (including cash, where applicable)
receivable by the Holder pursuant to Section 4.1, or, if the Holder shall so
instruct the Company, to a bank or trust company specified by the Holder and
having its principal office in New York, NY as trustee for the Holder (the
"Trustee").
4.3            Continuation of Terms.  Upon any reorganization, consolidation,
merger or transfer (and any dissolution following any transfer) referred to in
this Section 4, this Warrant shall continue in full force and effect and the
terms hereof shall be applicable to the shares of stock and other securities and
property receivable on the exercise of this Warrant after the consummation of
such reorganization, consolidation or merger or the effective date of
dissolution following any such transfer, as the case may be, and shall be
binding upon the issuer of any such stock or other securities, including, in the
case of any such transfer, the person acquiring all or substantially all of the
properties or assets of the Company, whether or not such person shall have
expressly assumed the terms of this Warrant as provided in Section 5.  In the
event this Warrant does not continue in full force and effect after the
consummation of the transactions described in this Section 4, then the Company's
securities and property (including cash, where applicable) receivable by the
Holder will be delivered to the Holder or the Trustee as contemplated by Section
4.2.
Page 8 of 17

--------------------------------------------------------------------------------

5.            Extraordinary Events Regarding Common Stock.  In the event that
the Company shall (a) issue additional shares of the Common Stock as a dividend
or other distribution on outstanding Common Stock or any preferred stock issued
by the Company, (b) subdivide its outstanding shares of Common Stock, or (c)
combine its outstanding shares of the Common Stock into a smaller number of
shares of the Common Stock, then, in each such event, the Exercise Price shall,
simultaneously with the happening of such event, be adjusted by multiplying the
then Exercise Price by a fraction, the numerator of which shall be the number of
shares of Common Stock outstanding immediately prior to such event and the
denominator of which shall be the number of shares of Common Stock outstanding
immediately after such event, and the product so obtained shall thereafter be
the Exercise Price then in effect. The Exercise Price, as so adjusted, shall be
readjusted in the same manner upon the happening of any successive event or
events described herein in this Section 5.  The number of shares of Common Stock
that the Holder shall thereafter, on the exercise hereof as provided in Section
2, be entitled to receive shall be adjusted to a number determined by
multiplying the number of shares of Common Stock that would otherwise (but for
the provisions of this Section 5) be issuable on such exercise by a fraction of
which (a) the numerator is the Exercise Price that would otherwise (but for the
provisions of this Section 4) be in effect, and (b) the denominator is the
Exercise Price in effect on the date of such exercise (taking into account the
provisions of this Section 5).  Notwithstanding the foregoing, in no event shall
the Exercise Price be less than the par value of the Common Stock.
6.            Subsequent Equity Sales.  If the Company, at any time while this
Warrant is outstanding, shall issue shares of Common Stock or securities or
rights convertible or exchangeable into shares of Common Stock ("Common Stock
Equivalents") entitling any person to acquire shares of Common Stock, at a price
per share less than the then current Exercise Price (such lower price, the "Base
Share Price" and such issuances collectively, a "Dilutive Issuance") (if the
holder of the Common Stock or Common Stock Equivalents so issued shall at any
time, whether by operation of purchase price adjustments, reset provisions,
floating conversion, exercise or exchange prices or otherwise, or due to
warrants, options or rights issued in connection with such issuance, be entitled
to receive shares of Common Stock at a price less than the Exercise Price, such
issuance shall be deemed to have occurred for less than the Exercise Price),
then, the Exercise Price shall be reduced to such lower Dilutive Issuance price
and the number of Warrant Shares issuable hereunder shall be increased such that
the Aggregate Exercise Price Payable hereunder, after taking into account the
decrease in the Exercise Price, shall be equal to the Aggregate Exercise Price
Prior to such adjustment.  Such adjustment shall be made whenever such Common
Stock or Common Stock Equivalents are issued.  Notwithstanding the foregoing, no
adjustment will be made under this Section 6 in respect of an Exempt Issuance. 
If the Company enters into a Variable Rate Transaction, despite the prohibition
set forth in the Purchase Agreement, the Company shall be deemed to have issued
Common Stock or Common Stock Equivalents at the lowest possible conversion price
at which such securities may be converted or exercised. The Company shall notify
the Holder in writing, no later than three Trading Days following the issuance
of any Common Stock or Common Stock Equivalents subject to this Section 6.0,
indicating therein the applicable issuance price, or applicable reset price,
exchange price, conversion price and other pricing terms (such notice the
"Dilutive Issuance Notice").  For purposes of clarification, whether or not the
Company provides a Dilutive Issuance Notice pursuant to this Section 6, upon the
occurrence of any Dilutive Issuance, after the date of such Dilutive Issuance
the Holder is entitled to receive a number of Warrant Shares based upon the Base
Share Price regardless of whether the Holder accurately refers to the Base Share
Price in the Notice of Exercise.
Page 9 of 17

--------------------------------------------------------------------------------


For purposes of this Section 6, the following subsections (1) to (5) shall also
be applicable, other than in the case of an Exempt Issuance:
(1)            Issuance of Rights or Options.  In case at any time the Company
shall in any manner grant (directly and not by assumption in a merger or
otherwise) any warrants or other rights to subscribe for or to purchase, or any
options for the purchase of, Common Stock or any stock or security convertible
into or exchangeable for Common Stock (such warrants, rights or options being
called "Options" and such convertible or exchangeable stock or securities being
called "Convertible Securities") whether or not such Options or the right to
convert or exchange any such Convertible Securities are immediately exercisable,
and the price per share for which Common Stock is issuable upon the exercise of
such Options or upon the conversion or exchange of such Convertible Securities
(determined by dividing (i) the sum (which sum shall constitute the applicable
consideration) of (x) the total amount, if any, received or receivable by the
Company as consideration for the granting of such Options, plus (y) the
aggregate amount of additional consideration payable to the Company upon the
exercise of all such Options, plus (z), in the case of such Options which relate
to Convertible Securities, the aggregate amount of additional consideration, if
any, payable upon the issue or sale of such Convertible Securities and upon the
conversion or exchange thereof, by (ii) the total maximum number of shares of
Common Stock issuable upon the exercise of such Options or upon the conversion
or exchange of all such Convertible Securities issuable upon the exercise of
such Options) shall be less than the Exercise Price in effect immediately prior
to the time of the granting of such Options, then the total number of shares of
Common Stock issuable upon the exercise of such Options or upon conversion or
exchange of the total amount of such Convertible Securities issuable upon the
exercise of such Options shall be deemed to have been issued for such price per
share as of the date of granting of such Options or the issuance of such
Convertible Securities and thereafter shall be deemed to be outstanding for
purposes of adjusting the Exercise Price.  Except as otherwise provided below,
no adjustment of the Exercise Price shall be made upon the actual issuance of
such Common Stock or of such Convertible Securities upon exercise of such
Options or upon the actual issuance of such Common Stock upon conversion or
exchange of such Convertible Securities.
(2)            Issuance of Convertible Securities.  In case the Company shall in
any manner issue (directly and not by assumption in a merger or otherwise) or
sell any Convertible Securities, whether or not the rights to exchange or
convert any such Convertible Securities are immediately exercisable, and the
price per share for which Common Stock is issuable upon such conversion or
exchange (determined by dividing (i) the sum (which sum shall constitute the
applicable consideration) of (x) the total amount received or receivable by the
Company as consideration for the issue or sale of such Convertible Securities,
plus (y) the aggregate amount of additional consideration, if any, payable to
the Company upon the conversion or exchange thereof, by (ii) the total number of
shares of Common Stock issuable upon the conversion or exchange of all such
Convertible Securities) shall be less than the Exercise Price in effect
immediately prior to the time of such issue or sale, then the total maximum
number of shares of Common Stock issuable upon conversion or exchange of all
such Convertible Securities shall be deemed to have been issued for such price
per share as of the date of the issue or sale of such Convertible Securities and
thereafter shall be deemed to be outstanding for purposes of adjusting the
Exercise Price, provided that (a) except as otherwise provided in subsection
(iii) below, no adjustment of the Exercise Price shall be made upon the actual
issuance of such Common Stock upon conversion or exchange of such Convertible
Securities and (b) no further adjustment of the Exercise Price shall be made by
reason of the issue or sale of Convertible Securities upon exercise of any
Options to purchase any such Convertible Securities for which adjustments of the
Exercise Price have been made pursuant to the other provisions of this Section
6.
Page 10 of 17

--------------------------------------------------------------------------------

(3)            Change in Option Price or Conversion Rate.  Upon the happening of
any of the following events, namely, if the purchase price provided for in any
Option referred to above, the additional consideration, if any, payable upon the
conversion or exchange of any Convertible Securities referred to above, or the
rate at which Convertible Securities referred to above are convertible into or
exchangeable for Common Stock shall change at any time (including, but not
limited to, changes under or by reason of provisions designed to protect against
dilution), the Exercise Price in effect at the time of such event shall
forthwith be readjusted to the Exercise Price which would have been in effect at
such time had such Options or Convertible Securities still outstanding provided
for such changed purchase price, additional consideration or conversion rate, as
the case may be, at the time initially granted, issued or sold.  On the
termination of any Option for which any adjustment was made pursuant to this
Section 6 or any right to convert or exchange Convertible Securities for which
any adjustment was made pursuant to this Section 6 (including without limitation
upon the redemption or purchase for consideration of such Convertible Securities
by the Company), the Exercise Price then in effect hereunder shall forthwith be
changed to the Exercise Price which would have been in effect at the time of
such termination had such Option or Convertible Securities, to the extent
outstanding immediately prior to such termination, never been issued.
(4)            Consideration for Stock.  In case any shares of Common Stock,
Options or Convertible Securities shall be issued or sold for cash, the
consideration received therefor shall be deemed to be the gross amount received
by the Company therefor, before any deduction therefrom of any expenses incurred
or any underwriting commissions or concessions paid or allowed by the Company in
connection therewith.  In case any shares of Common Stock, Options or
Convertible Securities shall be issued or sold for a consideration other than
cash, the amount of the consideration other than cash received by the Company
shall be deemed to be the fair value of such consideration as determined in good
faith by the Board of Directors of the Company, after deduction of any expenses
incurred or any underwriting commissions or concessions paid or allowed by the
Company in connection therewith.  In case any Options shall be issued in
connection with the issue and sale of other securities of the Company, together
comprising one integral transaction in which no specific consideration is
allocated to such Options by the parties thereto, such Options shall be deemed
to have been issued for such consideration as determined in good faith by the
Board of Directors of the Company.  If Common Stock, Options or Convertible
Securities shall be issued or sold by the Company and, in connection therewith,
other Options or Convertible Securities (the "Additional Rights") are issued,
then the consideration received or deemed to be received by the Company shall be
reduced by the fair market value of the Additional Rights (as determined using a
method mutually agreed to by the Company and the Holder).  The Board of
Directors of the Company shall respond promptly, in writing, to an inquiry by
the Holders as to the fair market value of the Additional Rights.  In the event
that the Board of Directors of the Company and the Holders are unable to agree
upon the fair market value of the Additional Rights, the Company and the Holders
shall jointly select an appraiser, who is experienced in such matters.  The
decision of such appraiser shall be final and conclusive, and the cost of such
appraiser shall be borne evenly by the Company and the Holder.
Page 11 of 17

--------------------------------------------------------------------------------

(5)            Record Date.  In case the Company shall take a record of the
holders of its Common Stock for the purpose of entitling them (i) to receive a
dividend or other distribution payable in Common Stock, Options or Convertible
Securities or (ii) to subscribe for or purchase Common Stock, Options or
Convertible Securities, then such record date shall be deemed to be the date of
the issue or sale of the shares of Common Stock deemed to have been issued or
sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase, as the case may be.
7.            Pro Rata Distributions.  If the Company, at any time prior to the
Expiration Date, shall distribute to all holders of Common Stock (and not to
Holders of the Warrants) evidences of its indebtedness or assets (including cash
and cash dividends) or rights or warrants to subscribe for or purchase any
security), then in each such case the Exercise Price shall be adjusted by
multiplying the Exercise Price in effect immediately prior to the record date
fixed for determination of stockholders entitled to receive such distribution by
a fraction of which the denominator shall be the Fair Market Value determined as
of the record date mentioned above, and of which the numerator shall be such
Fair Market Value on such record date less the then per share Fair Market Value
at such record date of the portion of such assets or evidence of indebtedness so
distributed applicable to one outstanding share of the Common Stock as
determined by the Board of Directors in good faith.  In either case the
adjustments shall be described in a statement provided to the Holder of the
portion of assets or evidences of indebtedness so distributed or such
subscription rights applicable to one share of Common Stock.  Such adjustment
shall be made whenever any such distribution is made and shall become effective
immediately after the record date mentioned above.
8.            Certificate as to Adjustments.  In each case of any adjustment or
readjustment in the shares of Common Stock (or Other Securities) issuable on the
exercise of this Warrant, the Company at its expense will promptly cause its
Chief Financial Officer or other appropriate designee to compute such adjustment
or readjustment in accordance with the terms of this Warrant and prepare a
certificate setting forth such adjustment or readjustment and showing in detail
the facts upon which such adjustment or readjustment is based, including a
statement of (a) the consideration received or receivable by the Company for any
additional shares of Common Stock (or Other Securities) issued or sold or deemed
to have been issued or sold, (b) the number of shares of Common Stock (or Other
Securities) outstanding or deemed to be outstanding, and (c) the Exercise Price
and the number of shares of Common Stock to be received upon exercise of this
Warrant, in effect immediately prior to such adjustment or readjustment and as
adjusted or readjusted as provided in this Warrant.  The Company will forthwith
mail a copy of each such certificate to the Holder and any warrant agent of the
Company (appointed pursuant to Section 12 hereof).
9.            Reservation of Stock, Etc., Issuable on Exercise of Warrant.  The
Company will at all times reserve and keep available, solely for issuance and
delivery on the exercise of this Warrant, shares of Common Stock (or Other
Securities) from time to time issuable on the exercise of this Warrant.
Page 12 of 17

--------------------------------------------------------------------------------

10.            Assignment; Exchange of Warrant.  Subject to compliance with
applicable securities laws, this Warrant, and the rights evidenced hereby, may
be transferred by any registered holder hereof (a "Transferor") in whole or in
part.  On the surrender for exchange of this Warrant, with the Transferor's
endorsement in the form of Exhibit B attached hereto (the "Transferor
Endorsement Form") and together with evidence reasonably satisfactory to the
Company demonstrating compliance with applicable securities laws, which shall
include, without limitation, a legal opinion from the Transferor's counsel (at
the Transferor's expense) that such transfer is exempt from the registration
requirements of applicable securities laws, the Company at its expense (but with
payment by the Transferor of any applicable transfer taxes) will issue and
deliver to or on the order of the Transferor thereof a new Warrant of like
tenor, in the name of the Transferor and/or the transferee(s) specified in such
Transferor Endorsement Form (each a "Transferee"), calling in the aggregate on
the face or faces thereof for the number of shares of Common Stock called for on
the face or faces of the Warrant so surrendered by the Transferor.
11.            Replacement of Warrant.  On receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and, in the case of any such loss, theft or destruction of this
Warrant, on delivery of an indemnity agreement or security reasonably
satisfactory in form and amount to the Company or, in the case of any such
mutilation, on surrender and cancellation of this Warrant, the Company at its
expense will execute and deliver, in lieu thereof, a new Warrant of like tenor.
12.            Warrant Agent.  The Company may, by written notice to the Holder
of the Warrant, appoint an agent for the purpose of issuing Common Stock (or
Other Securities) on the exercise of this Warrant pursuant to Section 2,
exchanging this Warrant pursuant to Section 9, and replacing this Warrant
pursuant to Section 11, or any of the foregoing, and thereafter any such
issuance, exchange or replacement, as the case may be, shall be made at such
office by such agent.
13.            Transfer on the Company's Books.  Until this Warrant is
transferred on the books of the Company, the Company may treat the registered
holder hereof as the absolute owner hereof for all purposes, notwithstanding any
notice to the contrary.
14.            Notices, Etc.  All notices and other communications from the
Company to the Holder shall be mailed by first class registered or certified
mail, postage prepaid, at such address as may have been furnished to the Company
in writing by such Holder or, until any such Holder furnishes to the Company an
address, then to, and at the address of, the last Holder who has so furnished an
address to the Company.
15.            Holder Not Deemed a Stockholder; Limitations on Liability. 
Except as otherwise specifically provided herein, prior to the issuance to the
Holder of the  Common Stock to which the Holder is then entitled to receive upon
the due exercise of this Warrant, the Holder shall not be entitled to vote or
receive dividends or be deemed the holder of shares of capital stock of the
Company for any purpose, nor shall anything contained in this Warrant be
construed to confer upon the Holder, as such, any of the rights of a stockholder
of the Company or any right to vote, give or withhold consent to any corporate
action (whether any reorganization, issue of stock, reclassification of stock,
consolidation, merger, conveyance or otherwise), receive notice of meetings,
receive dividends or subscription rights, or otherwise.  In addition, nothing
contained in this Warrant shall be construed as imposing any liabilities on the
Holder to purchase any securities (upon exercise of this Warrant or otherwise)
or as a stockholder of the Company, whether such liabilities are asserted by the
Company or by creditors of the Company.
Page 13 of 17

--------------------------------------------------------------------------------

16.            Compliance with the Securities Act.  The Holder, by acceptance of
this Warrant, agrees to comply in all respects with the provisions of this
Section 17 and the restrictive legend requirements set forth on the face of this
warrant and further agrees that such Holder shall not offer, sell or otherwise
dispose of this Warrant or any Common Stock to be issued upon exercise hereof
except under circumstances that will not result in a violation of the Securities
Act of 1933, as amended (the "Securities Act").
17.            Miscellaneous.  This Warrant and any term hereof may be changed,
waived, discharged or terminated only by an instrument in writing signed by the
party against which enforcement of such change, waiver, discharge or termination
is sought. THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF CALIFORNIA WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAWS.  ANY ACTION BROUGHT CONCERNING THE TRANSACTIONS CONTEMPLATED BY THIS
WARRANT SHALL BE BROUGHT ONLY IN THE STATE COURTS OF CALIFORNIA OR IN THE
FEDERAL COURTS LOCATED IN THE STATE OF CALIFORNIA; PROVIDED, HOWEVER, THAT THE
HOLDER MAY CHOOSE TO WAIVE THIS PROVISION AND BRING AN ACTION OUTSIDE THE STATE
OF CALIFORNIA.  The individuals executing this Warrant on behalf of the Company
agree to submit to the jurisdiction of such courts and waive trial by jury.  The
prevailing party shall be entitled to recover from the other party its
reasonable attorneys' fees and costs.  In the event that any provision of this
Warrant is invalid or unenforceable under any applicable statute or rule of law,
then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law.  Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of this Warrant.  The headings in this Warrant are for purposes of reference
only, and shall not limit or otherwise affect any of the terms hereof.  The
invalidity or unenforceability of any provision hereof shall in no way affect
the validity or enforceability of any other provision hereof.  The Company
acknowledges that legal counsel participated in the preparation of this Warrant
and, therefore, stipulates that the rule of construction that ambiguities are to
be resolved against the drafting party shall not be applied in the
interpretation of this Warrant to favor any party against the other party.
[BALANCE OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGE FOLLOWS]
Page 14 of 17

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has executed this Warrant as of the date first
written above.
FRESH HEALTHY VENDING INTERNATIONAL, INC.
 
By:
/s/ Nicholas Yates
Name:
Nicholas Yates
Title:
Chairman


Signature Page to Warrant

--------------------------------------------------------------------------------

EXHIBIT A
EXERCISE NOTICE
(To Be Signed Only On Exercise Of Warrant)

TO: Fresh Healthy Vending International, Inc.

Attention:                          Chief Financial Officer
The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.____) (as amended, restated or otherwise modified from time to time, the
"Warrant"; capitalized terms used but not defined in this notice shall have the
meanings ascribed thereto in the Warrant), hereby irrevocably elects to purchase
(check applicable box):

________ ________ shares of the common stock covered by such warrant; or

________ the maximum number of shares of common stock covered by such warrant
pursuant to the cashless exercise procedure set forth in Section 3.6.

The undersigned herewith makes payment of the full Exercise Price for such
shares at the price per share provided for in such Warrant, which is
$___________.  Such payment takes the form of (check applicable box or boxes):

________ $__________ in lawful money of the United States; and/or

________ the cancellation of such portion of the attached Warrant as is
exercisable for a total of _______ shares of Common Stock (using a VWAP of
$_______ per share for purposes of this calculation); and/or

________ the cancellation of such number of shares of Common Stock as is
necessary, in accordance with the formula set forth in Section 3.6(c), to
exercise this Warrant with respect to the maximum number of shares of Common
Stock purchasable pursuant to the cashless exercise procedure set forth in
Section 3.6.

The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to ______________________________________________ whose
address is
___________________________________________________________________________.
The undersigned is an "accredited investor" as defined in Regulation D
promulgated under the Securities Act of 1933, as amended.  The undersigned
represents and warrants that all offers and sales by the undersigned of the
securities issuable upon exercise of the within Warrant shall be made pursuant
to registration of the Common Stock under the Securities Act of 1933, as amended
(the "Securities Act"), or pursuant to an exemption from registration under the
Securities Act.
 
Dated:
       
(Signature must conform to name of holder as specified on the face of the
Warrant)
   
Address:
         

 

--------------------------------------------------------------------------------


EXHIBIT B
FORM OF TRANSFEROR ENDORSEMENT
(To Be Signed Only On Transfer Of Warrant)
For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading "Transferees" the right represented
by the within Warrant to purchase the percentage and number of shares of Common
Stock of Fresh Healthy Vending International, Inc. into which the within Warrant
relates specified under the headings "Percentage Transferred" and "Number
Transferred," respectively, opposite the name(s) of such person(s) and appoints
each such person Attorney to transfer its respective right on the books of Fresh
Healthy Vending International, Inc. with full power of substitution in the
premises.
Transferees
Address
 
Percentage Transferred
 
Number Transferred
               
Dated:
       
(Signature must conform to name of holder as specified on the face of the
Warrant)
   
Address:
             
SIGNED IN THE PRESENCE OF:
         
(Name)

ACCEPTED AND AGREED:
[TRANSFEREE]
___________________________
(Name)


NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company.  Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.




 